Citation Nr: 0420404	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  03-25 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Basic eligibility for Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The appellant states that the veteran served with the United 
States Navy.  (The veteran's service record is not contained 
in the education folder, but this information is not required 
to decide the pending appeal.)  The appellant is the 
veteran's son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 determination of the 
Education Center at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which denied the 
benefits sought on appeal.  

The record is now associated with the RO in Oakland, 
California, because the appellant, who resides in this area, 
requested a hearing before the Board.  The appellant then 
appeared before the undersigned at a Travel Board hearing 
held at that RO in April 2004.  The transcript of the hearing 
is contained in the education folder, and the Board has 
reviewed it in consideration of the pending claim.


FINDING OF FACT

The veteran, the appellant's father, is alive, is not on 
active duty, and does not have a permanent and total 
disability resulting from a service-connected disability.


CONCLUSION OF LAW

The appellant does not meet the basic eligibility 
requirements for Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code.  38 U.S.C.A. 
§§ 3500, 3501 (West 2002); 38 C.F.R. §§ 3.807, 21.3021 
(2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
also issued regulations to implement the VCAA, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA 
and its implementing regulations are generally applicable to 
claims like the one now before the Board. 

In this case, the Board observes that the appellant was 
notified in the February 2003 determination and in the May 
2003 statement of the case as to the laws and regulations 
governing entitlement to the benefits sought, the evidence 
considered, and the reasons for the denial of the claim.  The 
appellant was informed that the law precludes the award of 
Dependents' Educational Assistance benefits to him at this 
time, and that the law (and not the facts) governs the 
outcome of his claim.  Moreover, the facts relevant to a 
proper evaluation of this claim, namely that the veteran is 
still alive, is not currently on active duty, and is not in 
receipt of a permanent and total disability rating, are not 
in dispute.  As discussed below, the appellant's arguments in 
favor of his entitlement to benefits do not comport with the 
governing law and regulations, and do not contradict any of 
the facts relied upon herein.  

In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
facts averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the decision.  
See Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(stating "strict adherence [to the law] does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran.")  Accordingly, there is no 
need for any further consideration of the VCAA at this time, 
and so the Board will proceed to adjudicate the merits of the 
claim. 

Analysis of the Claim

Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code, may be paid to a child of a 
veteran who: (1) died as the result of a service-connected 
disability; (2) has a total disability permanent in nature 
resulting from a service-connected disability; (3) died while 
a total and permanent service-connected disability was in 
existence; or (4) is on active duty as a member of the Armed 
Forces and, for a period of more than 90 days, has been 
listed by the Secretary concerned as missing in action, 
captured in the line of duty by a hostile force, or forcibly 
detained or interned in the line of duty by a foreign 
government or power.  See 38 U.S.C.A. §§ 3500, 3501; 
38 C.F.R. §§ 3.807, 21.3021.

Generally under 38 C.F.R. § 3.340(a) (2003), a total 
disability is considered to exist when there is present any 
impairment of mind or body, which renders it impossible for 
the average person to follow a substantially gainful 
occupation.  Total disability may or may not be permanent.  A 
total disability permanent in nature is one where impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 3.340(b) (2003).   





As noted earlier, the material facts of this case are not in 
dispute.  In January 2003, the appellant applied for 
Dependents' Educational Assistance benefits, enclosing a copy 
of a birth certificate to indicate that he was the son of the 
veteran.  A check of VA records in February 2003 indicated 
that the veteran was still alive, and in receipt of a 30 
percent rating for a service-connected disability.  The RO 
then informed the appellant later in February 2003 that it 
could not approve his application, because the veteran was 
not in receipt of a permanent and total (100 percent) 
service-connected disability rating.  After the appellant 
filed his March 2003 notice of disagreement, the RO also sent 
him a letter requesting that he submit a copy of the 
veteran's death certificate, if he was in fact deceased.  The 
appellant did not thereafter provide such information.  After 
the issuance of the May 2003 statement of the case, the 
appellant filed his substantive appeal to the Board in July 
2003.

The appellant has submitted statements in support of his 
claim, and also provided hearing testimony to the Board in 
April 2004.  The appellant states that he is aware that he 
does not qualify for Dependents' Educational Assistance 
benefits at this time, and that the award hinges upon (among 
other things), his father being in receipt of a permanent and 
total disability rating.  He does not dispute VA's finding 
that his father is rated as 30 percent disabled.  He has 
indicated that his father is still alive, and is not in 
active service at this time.  The appellant does argue, 
however, that his father ought to be rated at 100 percent, 
but during the hearing he indicated that his Dad had no plans 
to seek an increase in his rating.

In light of the law's specific requirements, the Board finds 
that the appellant is not eligible for Dependents' 
Educational Assistance at this time, as his father is still 
alive, is not on active duty, and is not currently rated 
permanently and totally disabled because of service-connected 
disability.  See 38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 
3.807, 21.3021.  The Board encourages the appellant to 
reapply should 


his father later become rated as permanently and totally 
disabled as the result of service-connected disability (or if 
he meets any of the other three aforementioned requirements), 
but also cautions the appellant that eligibility for Chapter 
35 benefits further requires that an appellant must not reach 
his 26th birthday before the effective date of a finding of 
permanent and total service-connected disability.  See 38 
C.F.R. § 21.3040(c) (2003).  (The record reveals that the 
appellant is now 23 years old.)

Moreover, the Board is aware of the appellant's argument that 
the veteran should be rated as permanently and totally 
disabled because of service-connected disability, perhaps for 
many years prior.  In this regard, the Board observes that to 
the extent that such an assertion is offered to establish 
that the veteran has a permanent and total disability, such 
evidence from the appellant is not competent evidence.  As a 
layperson, the appellant simply does not have the necessary 
medical expertise to make that determination.  See Espiritu 
v. Derwinski, 2 Vet. App. 292 (1991).

Again, while the Board is aware of the appellant's arguments 
and concerns, the regulatory criteria and legal precedent 
governing eligibility for the receipt of Chapter 35 
Dependents' Educational Assistance benefits are clear and 
specific, and the Board is bound by these criteria.  
Therefore, the Board holds that, at this time, the appellant 
is not eligible for such educational assistance as a matter 
of law.  The Board has carefully reviewed the entire record 
in this case.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Where the law, rather than the facts, however, is 
dispositive, the benefit of the doubt provisions as set forth 
in 38 U.S.C.A. § 5107(b) (West 2002) are not for application, 
and so here, the appeal must be denied.  




ORDER

Basic eligibility for Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code, is 
denied.


	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



